Order entered October 20, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                                No. 05-21-00696-CV

    DAVID DIAZ, SCOTT FISHER, AND KRISTI FISHER, Appellants

                                       V.

             SMS FINANCIAL CAP, LLC, CAPITAL ONE,
        NATIONAL ASSOCIATION, STEPHEN F. PERKINS, AND
               CHRISTOPHER FITZWATER, Appellees

              On Appeal from the 199th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 199-00653-2011

                                     ORDER

      Before the Court is appellants’ October 18, 2021 second joint motion to

extend the time to file their brief on the merits. We GRANT the motion and extend

the time to October 22, 2021.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE